Citation Nr: 1030731	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  00-23 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for multi-nodular thyroid 
disease, to include as secondary to exposure to ionizing 
radiation.

2.  Entitlement to service connection for posterior subcapsular 
cataracts, to include as secondary to exposure to ionizing 
radiation.

3.  Entitlement to an increased disability rating for otitis 
media, chronic, currently rated 10 percent disabling.

4.  Entitlement to an effective date prior to August 17, 2009, 
for the assignment of a 10 percent rating for otitis media, 
chronic.

5.  Entitlement to service connection for damage to the ear 
tissue, to include as secondary to exposure to ionizing 
radiation.




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to August 
1946.

This matter came to the Board of Veterans' Appeals (Board) from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 2005, the Board, in pertinent 
part, denied entitlement to service connection for multi-nodular 
thyroid disease, posterior subcapsular cataracts, and skin cancer 
of the upper lip, all claimed as secondary to exposure to 
ionizing radiation.  The Veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court) with 
regard to only the issues listed hereinabove.  While the case was 
pending before the Court, in August 2006, the appellant's 
attorney and a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Joint Motion for 
Partial Remand.  In a September 2006 Order, the Court granted the 
motion, and remanded the case to the Board for further 
development consistent with the joint motion.  In April 2007, the 
Board remanded the issues of entitlement to service connection 
for multi-nodular thyroid disease and posterior subcapsular 
cataracts for additional development.

The Board finds that there has been substantial compliance with 
its April 2007 remand instructions in this case.  The Board notes 
that VCAA notice has been provided to the Veteran, the requested 
VA examinations have been completed, the November 2004 advisory 
opinion missing from the claims-file has now been found and added 
to the claims-file, and a new advisory opinion has been sought 
which addresses the pertinent issues with consideration of all 
the available information.

When this case was before the Board in April 2007, it 
additionally included the issue of entitlement to service 
connection for skin cancer of the upper lip, to include as 
secondary to exposure to ionizing radiation.  That issue was 
remanded to the RO for additional development, however that claim 
on appeal was granted during the processing of the remand by way 
of a February 2010 rating decision.  That grant of service 
connection constitutes a full grant of the claim of entitlement 
to service connection for skin cancer or the upper lip, therefore 
that issue is no longer in appellate status and is not before the 
Board at this time.

The remand section of this decision below contains a description 
of the pertinent procedural history for the issues of entitlement 
to an increased disability rating for chronic otitis media and 
entitlement to an effective date for the assignment of a 10 
percent rating for chronic otitis media.

The Board has also included, among the issues in this case, the 
issue of entitlement to service connection for damage to ear 
tissue, to include as secondary to exposure to ionizing 
radiation.  This issue was remanded by the Board in August 2005 
for additional development.  When portions of this appeal were 
again before the Board in April 2007, the Board indicated in the 
introduction to its April 2007 decision that the issue of 
entitlement to service connection for damage to ear tissue will 
be the subject of separate decision upon completion of the 
requested development.  However, review of the claims file at 
this time does not reflect that development of this issue has 
been completed or that any supplemental statement of the case has 
addressed the issue since the August 2005 Board remand.  The 
Veteran has submitted a July 2009 written statement which directs 
attention to this issue and comments that the matter remains 
unresolved.  Under the circumstances, the Board believes that it 
is reasonable to include this appellate issue among the issues 
currently within the Board's jurisdiction to address in this 
case, for the purposes of again directing development and 
advancing the adjudication of this matter that was last remanded 
by the Board five years ago.

As noted above, the Veteran was granted service connection for 
skin cancer of the upper lip in a February 2010 rating decision.  
Since that time, the Veteran has informed VA that he has been 
diagnosed in recent years with skin cancer in areas other than 
his upper lip, including his lower back; this is discussed in the 
April 2010 written correspondence from the Veteran's 
representative.  The April 2010 correspondence contends that the 
Veteran's skin cancer beyond his upper lip "must be 
considered."  The Board believes that this correspondence 
reasonably raises a new claim of entitlement to skin cancer in 
areas other than the upper lip.  This matter is hereby referred 
to the RO for any appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased disability rating for 
chronic otitis media, entitlement to an earlier effective date 
for a 10 percent disability rating for chronic otitis media, and 
entitlement to service connection for damage to the ear tissue 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during service 
in Nagasaki from December 1, 1945 to June 21, 1946.

2.  Multi-nodular thyroid disease was not manifested during the 
Veteran's active duty service or for many years after discharge 
from service, nor is multi-nodular thyroid disease causally 
related to exposure to ionizing radiation during service.

3.  Posterior subcapsular cataracts were not manifested during 
the Veteran's active duty service or for many years after 
discharge from service, nor are posterior subcapsular cataracts 
causally related to exposure to ionizing radiation during 
service.


CONCLUSIONS OF LAW

1.  Multi-nodular thyroid disease was not incurred in or 
aggravated by service, or as due to exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 
(2009).

2.  Posterior subcapsular cataracts were not incurred in or 
aggravated by service, or as due to exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  Most recently in a letter sent in September 2007, the 
claimant was informed of the information and evidence necessary 
to warrant entitlement to the benefits sought.  Moreover, the 
letter advised the Veteran of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Board notes that this letter was sent to 
the appellant prior to the most recent RO-level readjudication of 
the claims, as evidenced by the February 2010 supplemental 
statement of the case.  The VCAA notice was therefore effectively 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the Veteran has claimed that disabilities on 
appeal are secondary to radiation exposure, and there has been 
arguably inadequate notice with regard to service connection on 
the basis of radiation exposure.  The Board finds no prejudice to 
the Veteran in proceeding with the issuance of final decision 
with respect to the issues decided below as the Veteran had 
actual knowledge of the necessary requirements.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant has 
been prejudiced thereby).  Importantly, the Veteran has 
specifically discussed his contentions regarding the nature of 
his radiation exposure and the Veteran has participated in two 
official dose reconstruction estimates associated with this 
appeal.  This demonstrates actual knowledge of the pertinent 
requirements.  Further, the Veteran had sufficient opportunity to 
provide evidence with respect to these issues.  Moreover, the 
Veteran is represented by a private attorney, which would have 
actual knowledge of the information necessary to substantiate the 
Veteran's claims.  It is appropriate to assume that the Veteran's 
representative included information concerning the elements of 
the claim in his guidance to the Veteran.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and that 
no useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely September 2007 VCAA letter 
provided the notice contemplated by Dingess.  The appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and this letter explained how VA 
determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that -except for cases in which VA 
has failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

The Board finds that there has been substantial compliance with 
the assistance provisions set forth in the law and regulations.  
The record as it stands includes sufficient competent evidence.  
All available pertinent records, in-service and post-service VA 
records, have been obtained.  The Veteran has been afforded VA 
examinations pertinent to the claims decided below; the pertinent 
February 2008 VA examination reports with medical opinions are of 
record.  The Board finds that the examinations and reports with 
opinions are fully adequate to allow for informed appellate 
review.

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The issues before the Board involve claims of entitlement to 
service connection for multi-nodular thyroid disease and 
posterior subcapsular cataracts, to include as secondary to 
exposure to ionizing radiation.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting disease or injury in line of duty, 
in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans 
who have served 90 days or more of active service during a war 
period or after December 31, 1946, certain chronic disabilities, 
such as malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Claims based upon exposure to ionizing radiation are governed by 
separate regulations and each provides a separate distinct basis 
for establishing service connection based on exposure to ionizing 
radiation.  See 38 C.F.R. §§ 3.309, 3.311.

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
may be established under 38 C.F.R. § 3.303(d) with the assistance 
of the procedural advantages prescribed in 38 C.F.R. § 3.311, if 
the condition at issue is a radiogenic disease.  Third, direct 
service connection can be established under 38 C.F.R. § 3.303(d) 
by showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir. 1994).  Under Combee, 
VA must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure to 
ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In other 
words, the fact that the requirements of a presumptive regulation 
are not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual direct 
causation.

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty for 
training, or inactive duty training, participated in a radiation-
risk activity, then the diseases listed under 38 C.F.R. 
§ 3.309(d) shall be service-connected, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.

A 'radiation-exposed veteran' is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  See also 38 U.S.C.A. 
§ 1112.  A 'radiation-risk activity' is defined as on-site 
participation in a test involving the atmospheric detonation of a 
nuclear device, the occupation of Hiroshima, Japan, or Nagasaki, 
Japan, by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946, or internment as a 
prisoner of war (or service on active duty in Japan immediately 
following such internment) during World War II which resulted in 
an opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 1, 
1946.  38 C.F.R. § 3.309(d)(3)(ii).

In this case, the Veteran did participate in a radiation-risk 
activity as defined above.  The evidence of record, including 
letters on this matter dated in October 2004 and July 2009 from 
the Defense Threat Reduction Agency (DTRA), shows that the 
Veteran is a confirmed participant of the occupation of Nagasaki, 
Japan.  Therefore, the Board notes that the Veteran is a 
'radiation-exposed veteran' as defined by 38 C.F.R. 
§ 3.309(d)(3).  However, multi-nodular thyroid disease and 
posterior subcapsular cataracts are not among the diseases 
presumptively service-connected for radiation-exposed veterans 
under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d)(2).  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  
As such, service connection cannot be granted on a presumptive 
basis and the Board now turns its consideration to 38 C.F.R. 
§ 3.311.

In the present case, the RO has conducted extensive dose estimate 
development in regard to the veteran's claims. The Defense Threat 
Reduction Agency (DTRA) has corroborated that the Veteran served 
in the VA-defined Nagasaki area of Japan from December 1, 1945 to 
June 21, 1946.  The DTRA also provided, in a November 2004 
correspondence, the following dose reconstruction: a total 
external gamma dose of 0.17 rem, an upper bound total external 
gamma dose of 0.51 rem, an internal committed dose to the thyroid 
of 0.023 rem, an upper bound committed dose to the thyroid of 
0.23 rem, a combined total (thyroid) dose of 0.193 rem, an upper 
bound combined total (thyroid) dose of less than 1 rem, a total 
skin dose (lip) of 1.65 rem, an upper bound total skin dose (lip) 
of 4.95 rem, a total dose (eye-lens) of 0.43 rem, and an upper 
bound total dose (eye-lens) of 1.29 rem.  Furthermore, the DTRA 
noted that none of the troops participating in the occupation of 
Japan received a dose from neutron radiation.

In July 2009, a new DTRA dose estimate report was prepared in 
accordance with the directives of the Board's April 2007 remand.  
The report provided the following dose reconstruction findings: a 
total external gamma dose of 0.17 rem, an upper bound total 
external gamma dose of 0.51 rem, an internal committed alpha dose 
to the thyroid of 0.007 rem, an upper bound committed alpha dose 
to the thyroid of 0.070 rem, an internal committed beta plus 
gamma dose to the thyroid of 0.018 rem, an upper bound committed 
beta plus gamma dose to the thyroid of 0.180 rem, a total eye 
(lens) beta plus gamma dose of 0.442 rem (including the 
contribution from the external gamma dose component), an upper 
bound total eye (lens) beta plus gamma dose of 1.327 rem.  Dose 
information concerning the Veteran's upper lip was also included, 
but is not pertinent to the issues currently on appeal in light 
of the previous grant of entitlement to service connection for 
skin cancer of the upper lip.  This report again noted that none 
of the troops participating in the occupation of Japan received a 
dose from neutron radiation.  

The Veteran was not treated for thyroid disease or cataracts in 
service; he does not contend otherwise.  He has, however, been 
treated for a thyroid nodule since April 2001 and for cataracts 
since September 1988.

The Board acknowledges that a September 2001 VA treatment record 
contains a doctor's comment that addresses the possibility of a 
relationship between the Veteran's in-service radiation exposure 
and his thyroid disease.  Specifically, the comment states that 
although most of risk of later thyroid disease related to 
radiation exposure has been with childhood exposure, it "seems 
possible there is a connection in this case."  This comment can 
nevertheless be accorded no substantial probative value.  It 
identifies a mere possibility rather than any probability.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in 
terms of 'may' also implies 'may or may not' and is too 
speculative to establish medical nexus); see also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as 'could have been' is not probative).  See also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); see also 38 C.F.R. § 3.102 (describing the 
concept of reasonable doubt in adjudicating service connection 
claims as not being one arising from pure speculation or remote 
possibility).

In December 2004, the RO received a statement from the Director 
of the Compensation and Pension service, in which it was 
indicated that a medical opinion from the Under Secretary for 
Health regarding the Veteran's claimed multi-nodular thyroid 
disease and posterior subcapsular cataracts had been obtained.  
As discussed in the August 2006 Joint Motion for Remand, this 
letter by itself does not present competent medical evidence 
concerning the recited contents of the Under Secretary for 
Health's report.  However, in accordance with the Board's April 
2007 remand in this case, the underlying competent November 2004 
report (specifically from the medical doctor holding the title of 
Chief Public Health and Environmental Hazards Officer) is now 
included in the claims file.  

The November 2004 report indicates, based upon the dose 
reconstruction available at that time, that there was a five 
percent chance that benign thyroid disease could have been caused 
by the dose of radiation to which the veteran was exposed, 
whereas the Interactive Radioepidermiological Program (IREP) 
computer software showed the probability to be between 9.05 and 
9.59 percent at the 99th percentile.  For lens opacities in 
atomic bomb survivors, it was noted that excess numbers of basal 
cell carcinomas had been reported in skin which received 
estimated doses of nine to twelve rads in margins of irradiated 
areas, while skin cancer had been attributed to ionizing 
radiation at high doses (e.g., several hundred rads).  However, 
the threshold dose of radiation was about 60-150 rads, while the 
threshold for persons treated with x-rays to the eye was about 
200-500 rads.  As a result, the conclusion was that it was 
unlikely that the Veteran's thyroid disease or cataracts can be 
attributed to radiation exposure in service.

A new advisory opinion from the Under Secretary for Health was 
obtained in January 2010 in accordance with the Board's April 
2007 remand directives.  This report was prepared by the medical 
doctor holding the title of Director, Radiation and Physical 
Exposures.  The report explains that a pertinent medical study 
published in Radiation Research found that the maximum likelihood 
dose threshold for Stage I posterior subcapsular cataracts was 35 
rad with a 95% confidence interval of 19-66 rad.  The advisory 
opinion explained that even at the lower limit of this range, the 
estimate of threshold dose is more than an order of magnitude 
above what the Veteran received.  Therefore, the opinion 
concludes, it is unlikely that the Veteran's posterior 
subcapsular cataracts were due to the radiation exposure received 
in Japan.  With regard to the issue of thyroid disease, the 
advisory opinion explained that a pertinent medical study 
reported an elevated risk of benign thyroid nodules post 
Chernobyl, and this was considered by the World Health 
Organization to be in line with the few studies associating 
benign thyroid nodules with radiation exposure.  Additionally, 
the opinion cites that a "BEIR VII" report indicated that 
several non-malignant diseases, including thyroid disease, do 
show a dose response; it was found to be not possible to rule out 
a model with a threshold as high as 50 rem.  However, the 
advisory opinion notes that the Veteran's total thyroid dose was 
less than one rem and, consequently, the opinion concludes that 
it is unlikely that his multinodular thyroid disease was due to 
the radiation exposure received in Japan.

VA examination reports with etiology opinions were also prepared 
in accordance with the Board's April 2007 remand.  A February 
2008 VA examination report concerning the thyroid issue discusses 
the Veteran's pertinent history and examination findings at that 
time.  The competent medical examiner, based upon the dose 
estimates available in the claims folder at that time, concluded 
that the levels of exposure are below the limits of that which 
would be expected to cause multinodular thyroid disease.  
Therefore, the examining physician concluded, it is not at least 
as likely as not that his multinodular thyroid disease is 
secondary to his in-service exposure to ionizing radiation.

Another February 2008 VA examination report concerns the 
cataracts issue on appeal.  This report discusses that the 
Veteran's first cataract surgery was at 58 years old, several 
years younger than average, and that ionizing radiation can cause 
the pathology.  The examiner acknowledges that posterior 
subcapsular cataracts (PSC) are not rare in the general 
population, but opines that the Veteran's pathology was as likely 
as not caused by radiation exposure.

However, the Board notes that the relative probative value of 
this February 2008 medical opinion is diminished by problems 
apparent within its explained rationale.  The examiner states 
that "I could not find data outlining the radiation doses 
necessary to cause PSC in the long-term."  In contrast, the 
contrary January 2010 advisory opinion details research on 
precisely that question, and takes the pertinent information into 
account in its analysis.  Further, the February 2009 medical 
opinion considers that it is "impossible to determine how much 
radiation this one person received; the estimates appear to cover 
the average person."  However, the Board notes that this premise 
is false and reflects a misunderstanding of the evidence in the 
claims file.  The dose reconstruction data developed in this 
case, including the November 2004 dose reconstruction report, 
features calculations of "upper-bound" doses that are intended 
to overestimate the probable dose such that there is a 
statistically high level of confidence that the actual dose was 
lower than the "upper-bound" estimated dose; this is not an 
'average' case reconstruction.  The Board finds that the January 
2010 advisory opinion, which based its conclusion on pertinent 
medical research and the details of pertinent probable dose 
reconstructions, is more probative than the February 2009 medical 
opinion which recognizes no pertinent medical research and 
disregards the best available information on dose reconstruction.

Significantly, the Board notes that the February 2009 report 
reflects that the examining physician's conclusion was not based 
upon any findings of sufficient radiation exposure to be 
determinably the likely cause of cataracts (the examiner cited an 
inability to determine how much radiation exposure would be 
sufficient); rather, the February 2009 examiner's conclusion is 
apparently based upon an implicit finding with an unexplained 
basis.  The February 2009 examiner's finding necessary implies 
that the examiner determined that the Veteran's in-service 
exposure was great enough to be an 'at least as likely as not' 
cause of cataracts, despite the absence of any discussion of how 
such a conclusion was drawn.  The Board notes that the February 
2009 examining physician is not shown to have such expertise in 
dose reconstruction so as to probatively contradict the official 
dose reconstructions of record, and the examiner did not cite any 
authority to contradict the official dose reconstructions of 
record.

The Board finds that the preponderance of the evidence weighs 
against finding any basis for entitlement to service connection 
in this case.  The evidence does not suggest, and the Veteran 
does not contend, that thyroid disease or cataracts manifested 
during service or for many years thereafter.  The preponderance 
of the probative evidence weighs against the Veteran's contention 
that his thyroid disease and cataracts are medically attributable 
to his radiation exposure during military service.

Conclusion

In sum, the Board finds that service connection is not warranted 
for multi-nodular thyroid disease or posterior subcapsular 
cataracts, to include as secondary to exposure to ionizing 
radiation.

With regard to the adverse determinations in this decision, the 
Board has reviewed the entirety of the evidence of record but 
finds that there is no other evidence of record which probatively 
contradicts the findings presented in the most probative evidence 
discussed above with regard to the issues on appeal.  The Board 
acknowledges that the claims file contains a quantity of other 
medical records, but none of the information in these records 
pertinently contradicts the conclusions or cited rationales of 
the medical opinions and findings found to be most probative in 
the discussion above.

The Board acknowledges the Veteran's own contentions with regard 
to his belief that his multi-nodular thyroid disease and 
posterior subcapsular cataracts are etiologically related to his 
military service.  As a layperson, the Veteran is not competent 
to offer an opinion that requires specialized training, such as 
the clinical etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit 
determined that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

The Board finds that the Veteran is competent to present 
testimony regarding the details of his service and location 
during the period he participated in a radiation risk activity 
during the occupation of Nagasaki.  The Veteran's statements in 
this regard have been considered in both of the official dose 
reconstructions completed in this case.  The Veteran disputes the 
outcomes of these dose reconstructions, but the Veteran is not 
shown to be competent to provide evidence concerning the 
specially quantified measurements and calculated probabilities of 
radiation exposure associated with the details of his military 
service.

The Board finds that the Veteran is competent to present 
testimony identifying recollections of his service in Japan and 
when he experienced certain symptoms which may be related to the 
claimed disabilities on appeal.  However, the Veteran is not 
competent to establish a specialized medical determination such 
as the specific etiology of his multi-nodular thyroid disease and 
posterior subcapsular cataracts.  The Board notes that the 
Veteran's testimony does not suggest in-service onset nor 
continuity of symptoms from the time of his military service 
onward; the Veteran's contentions have been limited to his belief 
that the onset of his multi-nodular thyroid disease and posterior 
subcapsular cataracts many years after service were a result of 
radiation exposure during service.  As discussed above, the Board 
finds that the most probative evidence demonstrates that the 
Veteran's multi-nodular thyroid disease and posterior subcapsular 
cataracts are unlikely to be attributable to his in-service 
exposure to radiation.

Even considering the Veteran's lay testimony with regard to the 
matters it is competent to address, the most probative evidence 
weighs against the claims of entitlement to service connection 
that are denied in this case.  Competent medical evidence is 
required to establish an etiological nexus between a claimed 
disability on appeal and military service.  In this case, the 
Board finds that the preponderance of the probative evidence of 
record weighs against finding any such nexus for the issues 
denied in this appeal.

In this case, the most competent evidence shows that the 
Veteran's multi-nodular thyroid disease and posterior subcapsular 
cataracts are unlikely to have been caused by or aggravated by 
the Veteran's military service.  Therefore, the Board finds that 
the preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for multi-nodular thyroid 
disease and posterior subcapsular cataracts.  Consequently, the 
benefit-of-the-doubt rule does not apply, and these claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for multi-nodular thyroid 
disease and for posterior subcapsular cataracts, to include as 
secondary to exposure to ionizing radiation, is not warranted.  
To these extents, the appeal is denied.


REMAND

During the course of this appeal, a February 2010 RO rating 
decision granted service connection skin cancer of the upper lip, 
granted an partial increased rating for chronic otitis media, and 
denied an increased rating for bilateral hearing loss.  In March 
2010, the Veteran submitted a written notice of disagreement 
concerning aspects of the February 2010 decision, featuring 
express disagreement with the newly assigned rating and effective 
date for chronic otitis media.  38 C.F.R. § 20.201.  Therefore, 
the Board finds that the Veteran has filed a timely notice of 
disagreement.

Review of the claims file reflects that no statement of the case 
has yet addressed this matter.  The United States Court of 
Appeals for Veterans Claims (Court) has now made it clear that 
the proper course of action when a timely notice of disagreement 
has been filed is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Appropriate action, including 
issuance of a statement of the case, is now necessary with regard 
to the issues addressed in the Veteran's March 2010 notice of 
disagreement.  38 C.F.R. § 19.26.  The Veteran will then have the 
opportunity to file a timely substantive appeal if he wishes to 
complete an appeal as to the matters addressed in the statement 
of the case.

With regard to the issue of entitlement to service connection for 
damage to ear tissue, to include as secondary to exposure to 
ionizing radiation, it appears that five years have passed 
without completion of the development directed in the Board's 
August 2005 remand of the issue.  The Veteran has submitted a 
July 2009 written statement which directs attention to this issue 
and comments that the matter remains unresolved.  There has been 
no supplemental statement of the case or readjudication of the 
issue at the RO level since the Board's August 2005 remand.  
Under the circumstances, the Board believes that it is reasonable 
to include this appellate issue among the issues currently within 
the Board's jurisdiction to address in this case, for the 
purposes of again directing development and advancing the 
adjudication of this matter that was last remanded five years 
ago.  The Board is under a duty to ensure compliance with the 
terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should take appropriate action in 
accordance with the Board's April 2005 remand 
instructions to complete the required 
development concerning the issue of 
entitlement to service connection for damage 
to ear tissue, to include as secondary to 
exposure to ionizing radiation.  If the 
previously directed VA examination has 
already been accomplished, a report of that 
examination should be associated with the 
claims file, and RO readjudication of the 
issue with issuance of a supplemental 
statement of the case should be completed.  
If the previously directed VA examination has 
not yet been completed, then action should be 
taken to accomplish such a VA examination 
prior to RO readjudication of the claim.

2.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 in response to 
the October 2009 notice of disagreement, 
including issuance of an appropriate 
statement of the case, so the Veteran may 
have the opportunity to complete the appeal 
by filing a timely substantive appeal.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if any claim remaining on appeal 
may be granted.  The Veteran and his 
representative should then be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


